Citation Nr: 0028478	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 1982 
and October 1994 to January 1995.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

Two determinations were made by the RO in February 1984 in 
which service connection was denied for asthma on the basis 
that the service medical records (SMRs) were negative for 
report of asthma and this disorder was first shown after 
service.  The veteran did not appeal.  

In July and September 1998 and in February 1999, it was 
determined that new and material evidence had not been 
submitted sufficient to reopen the claim.  In December 1999, 
following submission of a private physician's statement that 
the veteran's asthma was environmentally induced and 
manifested by latent symptoms caused by exposure to chemical 
fumes beginning during active duty, it was determined that 
new and material evidence had been submitted.  The claim was 
denied, however, at that time and again following a personal 
hearing in February 2000.  The veteran submitted a notice of 
disagreement, and the claim remains on appeal.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
asthma in February 1984.  No timely appeal was perfected from 
this rating action.  

2.  Some of the evidence added to the record since February 
1984 is not solely cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  There is competent evidence of exposure to paint fumes in 
service, of current asthma, and of a nexus between the 
current asthma and exposure to paint fumes in service.  


CONCLUSIONS OF LAW

1.  The unappealed February 1984 RO decision, denying service 
connection for asthma, was final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1100 (1999).  

2.  Evidence submitted since the unappealed 1994 RO decisions 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(1999).  

3.  The claim for service connection for asthma is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records (SMRs) from 
his first period of service is negative for complaints or 
findings of a respiratory disorder.  Chest X-ray examinations 
were normal, and the veteran did not report any respiratory 
problems.  

Subsequently dated private and national guard treatment 
records, as well as VA records, show that he was initially 
seen for respiratory complaints in April 1983 with continuing 
treatment thereafter.  A review of these records reflects 
that the veteran often gave a history of first experiencing 
respiratory problems during service.  For example, when seen 
in July 1983, the veteran reported that the onset of his 
symptoms was approximately 18 months earlier when he was in 
service and working around toxic paint fumes.  He was now 
working for the Civil Service but in the same type of job.  
Mild to moderate bronchospasm, probably induced by paint 
fumes was diagnosed.  It was noted that his sister and mother 
had a history of allergies.  

In August 1983, it was noted that the veteran reported that 
his wheezing and shortness of breath began during service, he 
was never seen for his complaints.  The diagnosis was 
bronchospasm, probably exacerbated but not secondary to 
painting.  Later that month, the examiner suggested that the 
veteran change jobs if he felt that the paint was 
exacerbating his symptoms.  

Private hospitalization records from 1986 reflect that the 
appellant was admitted for chronic sinusitis and nasal 
polyps.  He underwent surgery for removal of nasal polyps and 
sphenoid sinusotomy.  After surgery, his condition improved 
and he was discharged.  

Of record are numerous private physicians' statements showing 
that they have treated the veteran for his asthma.  Seth A 
Schneider, M.D., reported in a February 1989 statement that 
the veteran had a history of asthma since childhood.  He 
later retracted this statement, noting that the veteran's 
history of asthma actually began in his early 20s.  (See Dr. 
Schneider's October 1998 statement and June 1990 statements.)  

The veteran's mother also submitted a January 1998 statement 
in which she reported that the veteran did not have a history 
of asthma prior to his entering military service.  She 
recalled that he first had respiratory problems shortly after 
discharge from military service in 1982.  

The record shows that the veteran was recalled to active duty 
in October 1994 but discharged shortly thereafter after being 
referred to a Medical Evaluation Board (MEB) which found him 
not to be qualified for active duty.  Intrinsic asthma was 
given as the reason.  It was noted that this disorder had its 
onset in 1980.  

VA records from the early 1990s show that the veteran was 
treated for chronic nasal polyposis and sinusitis.  In July 
1998, a VA examiner noted that a review of the claims file 
revealed that the veteran had childhood asthma and that SMRs 
from his first period of service were negative.  He added 
that asthma was first shown in July 1983 and that 
examinations in 1994 showed that current diagnoses included 
sinusitis and paranasal polyposis.  It was his opinion that 
the claims file did not show asthma incurred in service or 
aggravation of such during the second period of active duty.  

In an undated report, a private pulmonary specialist, J. Sue 
Johnson, M.D., reported that she first treated the veteran in 
April 1999.  At that time, he was free from any chemical 
exposures and was working as a self-employed musician.  His 
pulmonary function test (PFT) showed persistent asthma, 
requiring daily inhaler therapy.  He also used a daily nasal 
spray, saline water nasal irrigation, and other medications.  
In spite of daily preventive treatment, he continued to have 
asthma attacks and persistent sinus conditions requiring 
several surgical treatments.  

Dr. Johnson noted that she had reviewed previous medical 
records and a detailed medical history.  She opined that the 
veteran's asthma and sinusitis were most likely 
environmentally induced.  She noted that his symptoms 
developed after one and half years of continuous exposure to 
various chemical fumes while on active duty, the typical 
latent period of occupational asthma.  This latent period was 
usually typical before onset of the first symptoms of 
occupational asthma and a sinus condition.  She pointed out 
that she had extensive experience with occupational lung 
disease as she served as director of an asthma center and 
laboratory.  She added that the veteran would most likely 
require a life long maintenance of preventive daily treatment 
and avoidance measures.  

In September 1999, a VA examination was requested.  The 
examiner was asked to review the evidence contained in the 
veteran's claims file and provide an opinion regarding the 
likelihood that his asthma was incurred or aggravated during 
his first or second periods of duty.  Upon VA examination in 
October 1999, the examiner noted that he reviewed the 
veteran's claims file in conjunction with his examination.  
On physical examination, the veteran was shown to be well 
developed and in no acute distress.  His lungs were totally 
free of wheezing, squeaks, rales, or rubs.  Following PFT 
testing and chest X-ray, the diagnosis was mild asthma.  The 
examiner noted that the veteran's lung function was almost 
entirely normal with no exercise limitation or wheeze on 
physical examination.  In response to the question as to the 
possible incurrence or aggravation of asthma due to the 
veteran's exposure to chemical fumes during service.  the 
examiner responded that the veteran's current mild asthma The 
examiner added that to whatever degree the veteran had 
asthma, it was not caused by exposure to inhaled chemical or 
fumes.  He based his opinion on his family members with 
atopic conditions, his own recurrent nasal polyposis, and the 
reports of a history of childhood asthma.  The examiner also 
noted that exposure to irritant chemicals would cause an 
exacerbation of the pre-existing asthma.  Although each of 
these exposures caused a reactivity of the airways, the 
examiner noted that there was a full recovery after exposure 
had ended.  In support of this opinion, he pointed out that 
the veteran's PFTs showed that he had almost completely 
normal lung function even before bronchodilator inhalation.  
He concluded by noting that this finding was not different 
from that of an individual with mild childhood asthma absent 
any exposure to chemical fumes.  

At a personal hearing in February 2000, the veteran testified 
in support of his claim.  He stated that he had no preservice 
asthma condition.  He did not suffer from childhood asthma 
nor did he receive treatment.  The onset of his condition was 
in service with the symptoms starting in 1981 or 1982.  He 
did not, however, seek medical care initially.  His condition 
was not diagnosed until 1983.  The cause of the condition was 
exposure to chemicals, paints, and solvents in service when 
he was assigned to a corrosion control shop.  He had a 
similar job after service for approximately 10 months, but he 
said that his symptoms were already present at that time.  
His condition gradually worsened and he ultimately sought 
treatment in 1983.  His condition was now controlled by 
medications, and he continued to receive treatment on an 
ongoing basis at a VA facility.  The veteran opined that the 
VA doctors opinions of record were not valid because they 
were not specialists or because the assumption of a 
preexisting childhood condition was false.  He pointed out 
that a private doctor had amended an earlier report that he 
had a history of childhood asthma.  He said that he played on 
a service basketball team for a season and did physical 
intensive tasks while on duty, which he could not have done 
if he had a lifelong asthma condition.  

Also of record are two articles submitted in support of the 
veteran's claim.  One discusses asthma and death as a result 
of diisocyanate exposure.  The other article discusses 
biochemical studies on the toxicity of isocyanates.  

Whether New and Material Evidence Has Been Submitted to 
Reopen the Claim

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing an NOD within the one-year period 
following the decision as prescribed in 38 U.S.C.A. § 
7105(b)(1), that decision becomes final and the claim may not 
"thereafter be reopened or allowed, except as may otherwise 
be provided by regulations not inconsistent with" title 38 
of the United States Code.  38 U.S.C.A. § 7105(c); see also 
Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to 
appeal an RO decision within the one-year period renders the 
decision final).

The exception to these rules occurs when "new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim."  38 U.S.C.A. § 
5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see generally Suttmann v. Brown, 5 Vet. App. 127, 135-36 
(1993) (applying § 5108 provisions for reopening final claims 
to RO decisions rendered final by operation of § 7105(c)).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).  In Elkins v. West, 12 Vet App 209 (1999) (en banc) 
the Court held that the decision of the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.

Under the three step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C. § 5108.

The provisions of 38 C.F.R. § 3.156(a) define new and 
material evidence as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it  must 
be considered in order to fairly decide 
the merits of the claim.

Second, under the Elkins three step analysis, if new and 
material evidence has been presented, upon reopening the 
claim, the Board must determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C. § 
5107(a).  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled..

Prior to the 1984 RO rating decision, the evidence of record 
suggested that the veteran's asthma began after his first 
period of service.  The evidence added to the record after 
the 1984 decision includes a physician's opinion that the 
veteran's current asthma is of service origin.  This evidence 
must be considered to fairly evaluate the merits of the 
claim.  Hence, the evidence is "new and material," and the 
veteran's claim is reopened.  

As new and material evidence has been submitted since the 
1984 RO rating decision, the application to reopen the claim 
for service connection for asthma is granted.  

Entitlement to Service Connection for Asthma

Well-Grounded Claim

The next question is whether the veteran has submitted a 
well-grounded claim.  Consideration of this question by the 
Board is not prejudicial to the veteran because the RO also 
considered this question in adjudicating the veteran's claim 
on the merits.

The service medical records show that the veteran was 
examined in September 1981 for paint school, and he and 
others have reported that his duties during service involved 
painting.  A private physician has provided a nexus between 
the veteran's inservice duties as a painter and the 
development of the currently diagnosed asthma.  Thus there is 
competent evidence of inservice injury, current disability, 
and of a nexus between the inservice injury and the current 
disability.  The claim is therefore well grounded.  
38 U.S.C.A. § 5107(a).  As, discussed below the Board finds 
that additional development is necessary in order to comply 
with the duty to assist the veteran with the development of 
his claim


ORDER

New and material evidence having been received the claim for 
service connection for asthma is reopened.

The claim for service connection for asthma is well grounded.  


REMAND

The current record contains two opinions to the effect that 
the veteran's current asthma was not incurred in or 
aggravated by service.  One opinion does not provide a reason 
for its conclusions.  The other appears to be based largely 
on the premise that the veteran's asthma pre-existed service.  
However, there is little evidence that asthma pre-existed 
service.

Another opinion concludes that the veteran's asthma was most 
likely environmentally induced, but did not express an 
opinion as to whether the asthma was due to environmental 
factors in service or thereafter.

The Board also notes that several private physicians have 
reported treatment of the veteran, but that their treatment 
records have not been associated with the claims folder.  A 
portion of VA's duty to assist veterans with the development 
of their claims includes obtaining records of treatment 
reported by private physicians in statements submitted to VA.  
Massey v. Brown, 7 Vet App 204 (1994).  

Accordingly, this case is remanded for the following:


The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a pulmonary 
disorder including asthma since July 
1982, including all records of treatment 
by Seth Schneider, M.D., and of treatment 
at the VA Medical Center in Sepulveda, 
California.  After securing the necessary 
release, the RO should obtain these 
records.

The RO should then request that Nayer 
Irani, M.D., and H. Kenneth Fisher, M.D., 
and request that they review the claims 
folder, including this decision, and 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
current asthma was caused or permanently 
aggravated by his exposure to chemicals, 
including paint, during service.  The 
physicians should be requested to provide 
reasons for their opinions.

Susan Johnson, M.D., should be contacted 
and requested to clarify whether it is at 
least as likely as not that the veteran's 
asthma was caused or permanently 
aggravated by exposure to paint in 
service as opposed to such exposure after 
service.

After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals


 

